Per Curiam.

This case has been submitted without argument, and the ground for the demurrer is stated to be, that the declaration commences in debt, and concludes by assigning breaches in covenant. The declaration is precisely in the form recommended by Sergeant Williams, in his note to 1 Saund. 58. He advises, that after the words “should be thereunto required,” to set forth the condition and breaches, concluding as in a declaration- in covenant. The court see no ground to question the fitness and accuracy of the precedent.
Judgment for the plaintiff.